DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 06/05/2020 is considered and signed IDS form is attached.

Claim Objections
Claim 6 objected to because of the following informalities: Claim 6 recites “claim”, which should be “claim 4”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (US 2014/0066531 A1 cited in IDS) in view of Shibayama et al. (JP 2002356574 A1 cited in IDS). It is noted that the disclosures of Shibayama et al. are based on a machine translation (cited in IDS) provided by applicant.

Regarding claims 1-5, Miyata et al. disclose a highly refractory rubber composition sheet that retains a fixed shape until the thermal expansion residue formed by the heat of a fire or the like is formed, does not allow the thermal expansion residue from the heat formed by a fire or the like to easily detach and fall off of construction materials, such as steel framing and the like, and can prevent penetration of flames for at least two hours in the case of exposure to the flames of a fire or the like (see Abstract). That is, the highly refractory rubber composition sheet is a thermally expandable fire-resistant sheet. The highly refractory rubber composition sheet is formed from a highly refractory rubber composition that contains a polyhydric alcohol, a nitrogen containing foaming agent, a rubber substance, a flame resistant foaming agent and titanium dioxide (see Abstract). The rubber substance can be butyl rubber (see paragraph 0074), which is identical to polymer (F) utilized in the present invention. Accordingly, it is inherent or obvious that the rubber substance has a water vapor transmission rate as presently claimed. The flame resistant foaming agent can be a phosphorus compound (see paragraph 0095).
Further, Miyata et al. disclose an inorganic material layer can be laminated to the high refractory rubber composition sheet (thermally expandable fire-resistant sheet) (see paragraph 0150). The inorganic material layer can comprise inorganic fibers such as glass wool (glass fibers) (see paragraph 0167).
Miyata et al. do not disclose a metallocene plastomer and its amount.
Shibayama et al. disclose a foamable thermoplastic resin composition comprising a 100 parts by weight of a thermoplastic resin, 0.1 to 100 parts by weight of a layered silicate, 0.1 to 50 parts by weight of an acid-modified polyolefin resin and 1 to 50 parts by weight of foaming agent (see Abstract and paragraph 0097). Accordingly, the amount of thermoplastic resin is 33 to 99 wt% (33 = 100/300 x 100 and 99 = 100/101.2 x 100). According to the present claims the amount of metallocene plastomer is 15 to 40 wt%. The thermoplastic resin can be a metallocene polyethylene (metallocene plastomer) such as a copolymer of metallocene and a-olefin (see paragraphs 0016, 0017). The thermoplastic resin provides excellent flexibility and mechanical strength (see paragraphs 0015, 0016). 
In light of motivation for using 33 to 99 wt% of metallocene plastomer disclosed by Shibayama et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 33 to 99 wt% of metallocene plastomer of Shibayama et al. in the highly refractory rubber composition of Miyata et al. in order to provide excellent flexibility and mechanical strength, and thereby arrive at the claimed invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (US 2014/0066531 A1 cited in IDS) in view of Shibayama et al. (JP 2002356574 A1 cited in IDS) as applied to 4 above, further in view of Tono et la. (US 6,410,122 B1).

Regarding claim 6, Miyata et al. in view of Shibayama et al. disclose the thermally expandable fire-resistant sheet as set forth above. Miyata et al. in view of Shibayama et al. do not disclose a method for installing the thermally expandable-fire resistant sheet.
Tono et al. disclose a fire-resistant sheet-like molded article that can be used as building material (see Abstract and col. 21, lines 36-39). The fire-resistant sheet-like molded article can be provided on one or both sides of the wall material (architectural structural portion) (see col. 21, lines 44-45). The method of fabricating the aforementioned article including fixation with nails, screws or bolts (see col. 21, lines 50-52). 
Therefore, as taught by Tono et al., it would have been obvious to one of the ordinary skills in the art to use method comprising fixing the thermal expandable fire-resistant sheet to an architectural structural portion using a fixing tool in Miyata et al. in view of Shibayama et al. in order to provide strong fixation, and thereby arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787        

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787